         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 1 of 32



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



 BILLIE CONLEY, JR.,

                Plaintiff,                                          Civil Action No.
  v.                                                               3:20-cv-284 (CSH)

 1008 BANK STREET, LLC D/B/A
 RIVERSIDE AUTO II,                                                AUGUST 22, 2020

                 Defendant.


   RULING AND ORDER ON PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

HAIGHT, Senior District Judge:

       Plaintiff Billie Conley, Jr. (“Plaintiff”) brings this action for alleged violations of the Truth

in Lending Act (“TILA”), 15 U.S.C. §§ 1601 et seq., the Connecticut Retail Installment Sales

Finance Act, Conn. Gen. Stat. §§ 36a-770 et seq. (“RISFA”), and the Connecticut Unfair Trade

Practices Act (“CUTPA”), Conn. Gen. Stat. §§ 42-110a et seq., against Defendant 1008 Bank Street,

LLC d/b/a Riverside Auto II (“Riverside Auto” or “Defendant”), an automobile dealership in New

London, Connecticut. See Doc. 1 (“Compl.”).

       The Docket reflects that Plaintiff perfected service of the Complaint upon Defendant. See

Doc. 6. Defendant has not appeared or answered the Complaint. Plaintiff moved under Fed. R. Civ.

P. 55(a) for the entry by the Clerk of Defendant’s default. See Doc. 8. That motion was granted, and

Defendant’s default was entered on the Docket. See Doc. 9.

       Pending before the Court is Plaintiff’s motion for default judgment under Rule 55(b). See

Doc. 10 (“Mot. for Def. J.”); Doc. 10-1 (“Pl.’s Mem.”). Plaintiff also seeks an Order from this Court


                                                  1
          Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 2 of 32



directing Sensible to release title to Plaintiff so that Plaintiff may sell the vehicle and apply the

proceeds to a judgment. Pl.’s Mem. at 29. This Ruling resolves those motions.

                                       I.   BACKGROUND

A.     Factual Background

        The following facts are derived from Plaintiff’s Complaint and other submissions. The well-

pleaded facts alleged in the Complaint are deemed admitted, Defendant having failed to file an

answer.

        Prior to July 16, 2019, Plaintiff saw a 2012 BMW 750i (the “Vehicle”) for sale on Facebook

Marketplace for a sale price of $15,900.00. Compl. ¶ 7. The advertisement did not disclose a dealer

conveyance fee. Id.

        On or about July 10, 2019, Plaintiff visited Riverside Auto to test drive the Vehicle, and he

met with salesman Sean Richards (“Richards”). Id. ¶ 8. After Plaintiff completed a credit

application, Richards reported to Plaintiff that the sale price of the Vehicle was

$16,500.00—$600.00 more than the advertised price. Id. ¶ 9. Although Plaintiff objected to the

Vehicle’s new price, Richards explained to Plaintiff that the price increase was a result of Plaintiff’s

credit rating. Id. ¶ 10. Nonetheless, Plaintiff agreed to purchase the Vehicle, and further agreed to

pay a down payment of $6,500.00. Id. ¶ 11.

        Unbeknownst to Plaintiff, on or about July 13, 2019, Riverside Auto prepared a Retail

Installment Contract (the “Contract”) and electronically forged Plaintiff’s signature on the Contract.

Id. ¶ 12. Riverside Auto then submitted the forged Contract to Sensible Auto Lending, LLC

(“Sensible”), an automobile financing company. Id. ¶ 12. Plaintiff could not have signed the

Contract on July 13, 2019, because he was out of state on that date. Id. ¶ 13.


                                                   2
            Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 3 of 32



        Meanwhile, the Contract listed the price of the Vehicle as $17,566.80, including sales tax of

$1,066.80, and a cash down payment of $6,250.00, even though Plaintiff had not yet paid a down

payment. Id. ¶ 14. The Contract also included a charge of $395.00 for Guaranteed Asset Protection

(“GAP”), which Plaintiff neither requested nor desired, and the Contract included an assignment to

Sensible. Id.1

        Plaintiff returned to Riverside Auto on July 16, 2019, to pay the down payment, finalize the

purchase, and sign the contract documents. Id. ¶ 15. Riverside Auto presented Plaintiff with the

Contract and instructed him to sign next to the forged electronic signature. Id. ¶ 16. Plaintiff noticed

the GAP charge on the Contract, and when he asked Riverside Auto about the charge, Riverside

Auto told him a GAP addendum was required by the lender—i.e., Sensible. Id. ¶ 17.

        After Plaintiff signed the Contract, Riverside Auto requested that Plaintiff pay a down

payment of $6,500.00. Id. ¶ 18. Plaintiff questioned the down payment figure because the Contract

listed a down payment of only $6,250.00. Id. But, Riverside Auto explained to Plaintiff that

$150.00 of the down payment would be applied to registration costs, and the remaining $100.00

would be applied towards his first loan payment. Id. Plaintiff thereafter provided Riverside Auto

with a bank check in the amount of $6,500.00. Id.

        Soon after taking delivery of the Vehicle, Plaintiff began to experience problems with the

Vehicle’s engine, including smoke coming from the Vehicle’s exhaust, problems with the tires, and


        1
          The Insurance Information Institute provides the following description regarding GAP: “If,
when you finance the purchase of a new car and put down only a small deposit, in the early years of
the vehicle’s ownership the amount of the loan may exceed the market value of the vehicle itself.
In the event of an accident in which you’ve badly damaged or totaled your car, gap insurance covers
the difference between what a vehicle is currently worth (which your standard insurance will pay)
and the amount you actually owe on it.” Insurance Information Institute, What is gap insurance?,
https://www.iii.org/article/what-gap-insurance (last accessed Aug. 5, 2020).

                                                   3
         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 4 of 32



a foggy mirror. Id. ¶ 19. Additionally, the tires were worn and unsafe. Id. Plaintiff’s warranty

covered many of the repairs, but Plaintiff still paid some repair costs out-of-pocket: $1,103.27 to

Town Fair Tire for new tires and installation; $1,295.56 to BMW of North Haven for engine repairs;

$400.30 to BMW of North Haven to replace ignition coil; and an additional $630.11 to replace the

mirror. Id. ¶ 20. In total, Plaintiff paid $3,429.24 for repairs. Id.

        On October 22, 2019, Plaintiff, through counsel, served notice on Riverside Auto that he was

rescinding the transaction due to violations of RISFA, and he demanded a return of all sums paid

under the Contract. Id. ¶ 21. In the meantime, Plaintiff retained possession of the Vehicle. Id.

        Sensible has agreed to the rescission of the Contract and it has returned the amounts paid to

it under the Contract to Plaintiff. Id. ¶ 22. However, Riverside Auto has failed to return any sums

paid by Plaintiff. Id. ¶ 23. Sensible has retained the title to the Vehicle pending a determination of

the above-captioned lawsuit against Riverside Auto; but it has agreed to release the title in

accordance with this Court’s determination of the rights of the Vehicle. Id. ¶ 24.

B.      Plaintiff’s Motion for Default Judgment

        Pending before the Court is Plaintiff’s motion for default judgment. It asks the Court to enter

a judgment in favor of Plaintiff and against Defendant Riverside Auto in the amount of $25,199.24.

Pl.’s Mem. at 29.

        The documents Plaintiff submits in support of his Rule 55(b) motion include an affidavit in

which Plaintiff attests to the advertised price of the vehicle, the finance charges included in the

forged contract, and other costs incurred by Plaintiff in connection with the sale of the vehicle. Doc.

10-2. Plaintiff also submits a copy of the Contract itself, id. at 6, as well as a declaration from his




                                                   4
         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 5 of 32



Counsel Daniel S. Blinn, in which Attorney Blinn attests to the amount of attorney’s fees that

Plaintiff has incurred thus far in connection with this dispute, Doc. 10-3.

        The damages estimated by Plaintiff are the following: (1) $9,929.24 in liquidated damages

($6,500.00 for the down payment and $3,429.24 in repairs costs); (2) $2,000.00 in statutory damages

under TILA; (3) $5,000.00 in punitive damages under CUTPA; and (4) $8,270.00 in attorney’s fees,

for a total of $25,199.24. Pl.’s Mem. at 28.

                                 II.   STANDARD OF REVIEW

        “Federal Rule of Civil Procedure 55 is the basic procedure to be followed when there is a

default in the course of litigation.” Vermont Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241,

246 (2d Cir. 2004). “Rule 55 provides a ‘two-step process’ for the entry of judgment against a party

who fails to defend: first, the entry of a default, and second, the entry of a default judgment.” City

of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011) (quoting New York v.

Green, 420 F.3d 99, 104 (2d Cir. 2005)).

        The first step of the process—entry of default—“formalizes a judicial recognition that a

defendant has, through its failure to defend the action, admitted liability to the plaintiff.” Id. The

entry of default in a litigation is governed by Rule 55(a), which states: “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

Although an entry of a default establishes liability, it is “not an admission of damages.” Finkel v.

Romanowicz, 577 F.3d 79, 83 n.6 (2d Cir. 2009).

        The second step of the process—entry of default judgment—“converts the defendant’s

admission of liability into a final judgment that terminates the litigation and awards the plaintiff any


                                                   5
         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 6 of 32



relief to which the court decides it is entitled, to the extent permitted by Rule 54(c).” Mickalis Pawn

Shop, 645 F.3d at 128. Under Rule 55(b), the clerk must enter judgment against a defendant “[i]f

the plaintiff’s claim is for a sum certain or a sum that can be made certain by computation.” Fed.

R. Civ. P. 55(b)(1). In all other cases, however, “the party must apply to the court for a default

judgment.” Fed. R. Civ. P. 55(b)(2). The distinction the Rule draws is between the clerk of the

court, on the one hand, and a district judge, on the other (referred to in Rule 55(b)(2) as “the court”).

        In evaluating whether a party is entitled to entry of default judgment against a defendant, “[i]t

is an ‘ancient common law axiom’ that a defendant who defaults thereby admits all ‘well-pleaded’

factual allegations contained in the complaint.” Mickalis Pawn Shop, 645 F.3d at 137. Even so, “a

district court need not agree that the alleged facts constitute a valid cause of action.” Id. (citation

and internal quotation marks omitted). Rather, “prior to entering default judgment, a district court

is required to determine whether the [plaintiff’s] allegations establish [the defendant’s] liability as

a matter of law.” Id. (citation and internal quotation marks omitted; alterations in original).

        After the district court makes that determination, it must then “determine the amount of

damages to be awarded; to do so, it may conduct a hearing or it may make such a finding on the basis

of documentary evidence if damages are ascertainable with reasonable certainty.” Chance v.

Karmacharya, No. 14 Civ. 1111 (JAM), 2017 WL 5515951, at *1 (D. Conn. Mar. 20, 2017) (citing

Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999)); see also Mickalis

Pawn Shop, 645 F.3d at 129 (“A district court is empowered under Rule 55(b)(2), in the exercise of

its discretion, to ‘conduct hearings or make referrals’ as may be necessary, inter alia, to determine

the amount of damages or establish the truth of the plaintiff's allegations.” (citing Fed. R. Civ. P.

55(b)(2)(B)–(C)).


                                                   6
            Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 7 of 32



        In sum, the Court will first determine whether Plaintiff has established Defendant’s liability

as a matter of law. Thereafter, the Court will determine the amount of damages that are appropriate,

or it will identify the process that will permit the Court to undertake that inquiry.

                                        III.   DISCUSSION

A.      Liability

        Plaintiff brought four claims against Defendant: (1) that it violated TILA; (2) that it violated

RISFA; (3) that it committed civil forgery in violation of Conn. Gen. Stat. Ann. § 52-565; and (4)

that it violated CUTPA. See generally Compl. The Court will address these claims in order to

determine if Plaintiff’s allegations have established Defendant’s liability as a matter of law.2

        1.    Truth in Lending Act

        The Court first turns to Plaintiff’s TILA claim. Plaintiff alleges that Riverside Auto violated

TILA by: (1) failing to disclose a finance charge imposed by Sensible in connection with the

Contract and instead inflated the sale price; (2) improperly listing the GAP insurance charge as part

of the amount financed, rather than as a component of the finance charge; (3) improperly listing the

amount of the down payment; (4) failing to provide Plaintiff with financial disclosures prior to

forging Plaintiff’s name; (5) inaccurately listing the payment schedule in the Contract; and (6) failing

to properly disclose the transaction’s true APR. The Court will address these claims in order.

                a.      Failure to Disclose Finance Charge: Fee Imposed by Sensible

        “The Truth in Lending Act . . . provides for a private right of action for damages where a

creditor fails to make disclosures required by the Act.” Rodriguez v. Auto Sales, Inc., 477 F. Supp.


        2
           In his present motion, Plaintiff does not argue that the Court should enter a default
judgment with respect to his civil forgery claim. See generally Pl.’s Mem. Accordingly, the Court
will not address this claim.

                                                   7
         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 8 of 32



2d 477, 479 (D. Conn. 2007) (citing 15 U.S.C. §§ 1638, 1640). The Act’s purpose is to “assure a

meaningful disclosure of credit terms so that the consumer will be able to compare more readily the

various credit terms available to him and avoid the uninformed use of credit.” Mourning v. Family

Publications Serv., Inc., 411 U.S. 356, 364–65 (1973); see also Poulin v. Balise Auto Sales, Inc., No.

08 Civ. 1618 (CSH), 2010 WL 1370862, at *3 (D. Conn. Apr. 5, 2010), aff’d, 647 F.3d 36 (2d Cir.

2011) (discussing TILA’s statutory goals and structure).

       TILA defines “creditor” as “a person who both (1) regularly extends, whether in connection

with loans, sales of property or services, or otherwise, consumer credit which is payable by

agreement in more than four installments or for which the payment of a finance charge is or may be

required, and (2) is the person to whom the debt arising from the consumer credit transaction is

initially payable on the face of the evidence of indebtedness or, if there is no such evidence of

indebtedness, by agreement.” 15 U.S.C. § 1602(g). Additionally, among other mandates with which

creditors must comply, the Act:

               [R]equires that creditors in consumer credit transactions disclose the
               identity of the creditor, the amount financed, a statement of the
               consumer’s right to obtain a written itemization of the amount
               financed, the finance charge, the APR, the total payments and the
               number, amount, and due dates or period of payments scheduled to
               repay the total payments.

James v. Lopez Motors, LLC, No. 16 Civ. 835 (VLB), 2018 WL 1582552, at *3 (D. Conn. Mar. 31,

2018) (citing 15 U.S.C. § 1638(a)).

       Under TILA’s regulations—also known as Regulation Z—a “finance charge” includes “any

charge payable directly or indirectly by the consumer and imposed directly or indirectly by the

creditor as an incident to or a condition of the extension of credit.” 12 C.F.R. § 226.4(a). As the



                                                  8
         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 9 of 32



Second Circuit has explained, “[b]ased on the language of 15 U.S.C. § 1605(a), Regulation Z, and

the official staff interpretation, courts have concluded that a creditor is obligated under § 1638(a)(3)

to disclose as a finance charge any costs charged to customers buying on credit, but not charged to

customers buying with cash, in comparable transactions.” Poulin, 647 F.3d at 39. For example, a

“finance charge” includes “[s]ervice, transaction, activity, and carrying charges.” 12 C.F.R. §

226.4(b)(2).

        In an analogous case, this Court examined a hidden finance charge in the context of a motion

for default judgment. See Alexis v. PMM Enterprises LLC, No. 17 Civ. 1622 (MPS), 2018 WL

5456491 (D. Conn. Oct. 29, 2018). In Alexis, the facts were similar to the case at bar: an automobile

salesperson told the plaintiff that the vehicle price was $16,900.00; and, after the plaintiff agreed to

purchase the car, the contract listed the vehicle’s purchase price as $18,000.00. See id. at *1. When

the plaintiff asked about the discrepancy, he was told that the additional $1,100.00 was a “bank fee.”

See id. Thereafter, in a subsequent lawsuit premised on TILA liability, the plaintiff alleged that the

bank fee was a finance charge included to compensate the auto dealership for arranging the sale with

the lender. See id. The Court agreed: it was “an additional charge beyond the price at which [the

dealership] would have sold the car to a customer for cash”; and that, “[i]ncluding the bank fee in

the cash price of the vehicle . . . allowed [the dealership] to understate the finance charge.” Id. at *3.

        Turning to the case at bar, Plaintiff has established that Riverside Auto failed to disclose a

finance charge in violation of TILA. According to Plaintiff, the original advertised sale price was

$15,900.00, but Riverside Auto later said—and the Contract reflected—a sale price of $16,500.00.

See Section I. Plaintiff asserts that this $600.00 increase was due to fees charged by Sensible, which

Riverside Auto surreptitiously included in the Contract’s sale price, rather than as a finance charge.


                                                    9
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 10 of 32



Pl.’s Mem. at 8. Plaintiff has therefore established that Riverside Auto’s actions circumvented

TILA’s requirements. See id. at 8.

                b.      Improperly Disclosed Finance Charge: GAP Insurance

        Plaintiff next claims that the Contract’s $395.00 charge for GAP insurance was improperly

disclosed as part of the amount financed, rather than in the finance charge. Pl.’s Mem. at 9.

        In certain situations, Regulation Z permits sellers to exclude items such as GAP insurance.

The regulations state that “[c]harges or premiums paid for debt cancellation coverage for amounts

exceeding the value of the collateral securing the obligation or for debt cancellation or debt

suspension coverage in the event of the loss of life, health, or income or in case of accident may be

excluded from the finance charge, whether or not the coverage is insurance.” 12 C.F.R. §

226.4(d)(3) (emphasis added). However, this exclusion applies only if three conditions are satisfied:

“(1) the lender discloses in writing that debt cancellation coverage is not required; (2) the lender

discloses the fee for the initial term of coverage; and (3) the consumer signs or initials an

‘affirmative written request for coverage after receiving’ these two disclosures.” Clark v. Drummer

Boy Auto Sales, LLC, No. 06 Civ. 1549 (AWT), 2009 WL 902382, at *2 (D. Conn. Mar. 31, 2009)

(citing 12 C.F.R. § 226.4(d)(3)(i)).

        In Muñoz v. JLO Automobile, Inc., No. 19 Civ. 1793 (MPS), 2020 WL 4432946 (D. Conn.

July 31, 2020), on a motion for default judgment, this Court recently addressed whether an auto

dealer’s failure to denote GAP insurance as part of a contract’s finance charge constituted a TILA

violation. In that case, a sales representative orally represented to the plaintiff that a $752.00 charge

for GAP insurance was mandatory to finance the balance owed on the car. See id. at *3. In a

subsequent lawsuit, the plaintiff claimed that this fee was a finance charge, and should have been


                                                   10
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 11 of 32



disclosed as such. See id. However, the Court disagreed, because the contract satisfied the three

prongs of the exemption, thus permitting the defendant to exclude GAP insurance from the finance

charge: the contract clearly disclosed that GAP was not required, it disclosed the fee for the initial

term of coverage, and the plaintiff signed the affirmative request for coverage right beneath the

disclosures. See id.

       Turning to the case at bar, Plaintiff alleges that the GAP charge was disclosed in the Contract

as part of the amount financed, instead of as part of the finance charge. Pl.’s Mem. at 8. Further,

according to Plaintiff, Riverside Auto explained to Plaintiff that the finance company required GAP

insurance and Plaintiff would not have been able to obtain credit through Sensible unless he spent

the additional $395.00 fee. See id. According to Plaintiff, the GAP charge should have been

included in the finance charge, rather than the amount financed.

       The Court agrees. Although the Contract discloses in writing that Plaintiff had the “[o]ption

of purchasing GAP Waiver or Gap Coverage,” see Doc. 10-2, at 9, and it discloses the fee for the

initial term of coverage, see id. at 7, there is no evidence that Plaintiff signed or initialed an

affirmative written request for coverage after receiving those two disclosures. Accordingly, the

Court finds that at least one prong of 12 C.F.R. § 226.4(d)(3)(i) has not been met, and therefore the

GAP insurance should have been designated as a finance charge in the Contract, rather than a

component of the amount financed, in violation of TILA. Cf. Velasquez v. Natalino Motors, LLC,

No. 08 Civ. 1427 (RNC), 2011 WL 4572060, at *4 (D. Conn. Sept. 30, 2011) (concluding after a

bench trial that the defendant was liable under TILA because a retail installment contract failed to

clearly disclose the nature of a $150.00 insurance charge, and also failed to disclose the plaintiff’s




                                                 11
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 12 of 32



right to choose the insurance provider, and therefore the requirements for excluding the amount from

the finance charge were not met).

               c.      Improperly Disclosed Down Payment

       Plaintiff next claims that the down payment in the Contract was improperly disclosed because

the amount in the Contract was inaccurate. TILA states that a creditor must disclose the “amount

financed,” which is defined as, “the amount of credit of which the consumer has actual use.” 15

U.S.C.A. § 1638(a)(2)(A). The amount is calculated by: (1) “tak[ing] the principal amount of the

loan or the cash price less downpayment and trade-in”; (2) “add[ing] any charges which are not part

of the finance charge or of the principal amount of the loan and which are financed by the

consumer”; and (3) “subtract[ing] any charges which are part of the finance charge but which will

be paid by the consumer before or at the time of the consummation of the transaction, or have been

withheld from the proceeds of the credit.” 15 U.S.C.A. § 1638(a)(2)(A)(i)–(iii).

       Many of the cases in this District addressing improperly disclosed down payments involve

circumstances in which auto dealers have inflated the amount that a consumer had paid as a down

payment, rather than deflated it. See, e.g., Hernandez v. Apple Auto Wholesalers of Waterbury LLC,

No. 17 Civ. 1857 (VAB), 2020 WL 2543785, at *8–9 (D. Conn. May 18, 2020) (granting the

plaintiff’s motion for default judgment on a TILA claim where an automobile contract stated that

the plaintiff paid $1000.00 as a down payment, even though the plaintiff alleged that he actually paid

half that amount); Llaurador-Perez v. Clean Country Cars, Inc., No. 13 Civ. 1333 (JBA), 2014 WL

5780706, at *4 (D. Conn. Nov. 5, 2014) (allegations that automobile contract indicated a down

payment of $2000.00— even though the plaintiff only paid $500.00—were sufficient to state a claim

for violation of TILA requirement that the amount financed was disclosed accurately).


                                                 12
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 13 of 32



       Nonetheless, the principle remains the same: a creditor must accurately disclose the amount

financed. In the case at bar, Plaintiff claims that the Contract states that Plaintiff paid a down

payment of $6,250.00, even though he actually paid a down payment of $6,500.00. Pl.’s Mem. at

10. These allegations are sufficient to establish liability under 15 U.S.C.A. § 1638(a)(2)(A). See

Rodriguez, 477 F. Supp. 2d at 480 (concluding that the plaintiff established TILA liability for

purposes of a motion for default judgment on the basis of an automobile dealer’s failure to disclose

the correct amount of the payment due at inception).

               d.      Timing of Disclosures

       Plaintiff next claims that Riverside Auto violated TILA because it did not provide Plaintiff

with financial disclosures pursuant to TILA prior to forging Plaintiff’s signature on the Contract.

       Regulation Z requires creditors to “make the disclosures required by this subpart clearly and

conspicuously in writing, in a form that the consumer may keep.” 12 C.F.R. § 1026.17(a)(1). With

respect to the timing of the disclosures, the regulations require creditors to “make disclosures before

consummation of the transaction.” 12 C.F.R. § 1026.17(b) (emphasis added). Consummation is

defined as, “the time that a consumer becomes contractually obligated on a credit transaction.” 12

C.F.R. § 1026.2(a)(13); see also Sterling v. Farran & Ezedine, LLC, No. 10 Civ. 1119 (WWE), 2011

WL 219697, at *3 (D. Conn. Jan. 20, 2011) (concluding that the defendant was liable under TILA

because the plaintiff’s affidavit established “that she was not provided with a copy of the contract

prior to the consummation of the vehicle”).

       Plaintiff’s claim regarding Riverside Auto’s duty to provide TILA disclosures in a timely

manner raises the question: when did Plaintiff became contractually obligated on the credit




                                                  13
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 14 of 32



transaction? Did that occur when Riverside Auto allegedly forged Plaintiff’s signature on July 13,

2019, or when Plaintiff returned to the dealership and signed the Contract in person on July 16, 2019.

       Under Connecticut law, “[a]s a general proposition, a forged document is a nullity.”

Homeamerican Credit, Inc. v. Weiss, No. CV 990591183S, 2000 WL 347785, at *3 (Conn. Super.

Ct. Mar. 16, 2000) (citation omitted); see also Smith v. Smith, 183 Conn. 121, 122 (1981) (affirming

trial court’s ruling that deed was “a forgery, void and not binding upon the plaintiff” where the

plaintiff alleged that the defendant “forged or caused to be forged her signature” on a property deed).

“Basically, a person cannot be liable on an instrument where his signature is forged or unauthorized.”

Hanover Ins. Co. v. Designs on Travel, Inc., No. CV 87-38710, 1991 WL 258103, at *2 (Conn.

Super. Ct. Nov. 20, 1991) (concluding that the defendant could not be bound by forged agreement).3

       With this guidance in mind, the Court does not believe that Plaintiff has established Riverside

Auto’s liability with respect to the timing of its TILA disclosures. On the basis of Plaintiff’s

allegations, Riverside Auto did not fail to make the requisite TILA disclosures “before

consummation of the contract” because Plaintiff did not become “contractually obligated on a credit

transaction” until he signed the Contract on July 16, 2019—not when Riverside Auto forged his

signature three days earlier. 12 C.F.R. § 1026.17(a)(1), (b). And, according to Plaintiff, on July 16,

2019, Riverside Auto did provide Plaintiff with the disclosures before he signed the Contract.4


       3
           Courts in this Circuit have not addressed the legal standard for determining when “a
consumer becomes contractually obligated on a credit transaction” for purposes of TILA liability.
12 C.F.R. § 1026.2(a)(13). However, other courts have concluded that the question is based in state
law. See, e.g., Cannon v. Metro Ford, Inc., 242 F. Supp. 2d 1322, 1328 (S.D. Fla. 2002) (“The
determination of whether or when a party becomes ‘contractually obligated’ is a question of state
law.” (citing Official Staff Commentary § 226.2(a)(13)).
       4
          According to Plaintiff, Riverside Auto “presented him with the forged Contract” and
“instructed him to sign next to the forged electronic signature.” Pl.’s Mem. at 4. And, before

                                                  14
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 15 of 32



Accordingly, for purposes of Riverside Auto’s liability with respect to the timing of its TILA

disclosures, it is of no moment that Riverside Auto failed to provide Plaintiff with the disclosures

prior to Riverside Auto’s forgery of Plaintiff’s signature because that document was merely a

“nullity” under Connecticut law, and Plaintiff did not become “contractually obligated on a credit

transaction” on the basis of the forgery. 12 C.F.R. § 1026.2(a)(13). Thus, Plaintiff has not

established Riverside Auto’s liability in connection with 12 C.F.R. § 1026.17(b).

               e.      Inaccurate Schedule of Payments

       Plaintiff next argues that the Contract inaccurately lists the loan’s payment schedule.

Regulation Z requires creditors to disclose “the number, amounts, and timing of payments scheduled

to repay the obligation.” 12 C.F.R. § 1026.18(g).

       Based on the Court’s research, no court in this Circuit has addressed this particular provision

of Regulation Z. However, the Fifth Circuit in Lea v. Buy Direct, L.L.C., 755 F.3d 250 (5th Cir.

2014) addressed analogous circumstances involving a creditor’s failure to comply with its payment

schedule disclosure obligations. In that case, a consumer electronics retail installment contract did

not show the day of the month that the plaintiff’s payments were due, or the beginning date of the

installment payments. See id. at 254. The Fifth Circuit concluded that the defendant’s failure to

include the starting date and interval was a “technical violation,” but ruled, in any event, that the

plaintiff was owed damages under TILA. In so holding, the Fifth Circuit reiterated that:

               TILA is a private attorneys general statute enacted to “penalize
               noncomplying creditors and deter future violations.” Davis, 673 F.2d
               at 869. Plaintiffs recover “even if they have not sustained any actual
               damages, or even if the creditors are guilty of only minute deviations


signing, Plaintiff reviewed the Contract, and asked Riverside Auto about its contents (specifically,
the GAP charge). See id. at 3–4.

                                                 15
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 16 of 32



                from the requirements of TILA.” Id. Perhaps our reversal falls into
                the category of letting no good deed go unpunished. Another
                perspective, though, is that TILA provides an unvarying set of rules
                that protect consumers who might otherwise voluntarily waive what
                they should not. We do not perceive any harm here, but harm is not
                a prerequisite for relief.

Id. at 254. But cf. Streit v. Fireside Chrysler-Plymouth, Inc., 697 F.2d 193, 196 (7th Cir. 1983) (“[I]t

is not necessary or appropriate to hold creditors absolutely liable for every non-compliance and to

disregard completely the factual situation out of which the claim has arisen.”).

        Although I am not bound by Lea—and, it addressed a creditor’s omission of key aspects of

a payment schedule, not a creditor’s inaccurate representation of a payment schedule—I find its

reasoning persuasive. Plaintiff claims that the Contract lists the due date of the first weekly payment

as July 26, 2019, but he was charged for the first payment on July 16, 2019—ten days before the

Contract’s schedule of payments. Pl.’s Mem. at 11. Although the discrepancy in the payment

schedule is merely a “minute deviation[],” it is a deviation nonetheless. Lea, 755 F.3d 250.

Accordingly, the Court finds that Plaintiff has established liability under 12 C.F.R. § 1026.18(g).

                f.      Inaccurate APR

        Plaintiff lastly claims that Riverside Auto violated TILA because it did not properly disclose

the transaction’s APR. TILA requires “creditors in consumer credit transactions [to] disclose . . .the

APR.” James, 2018 WL 1582552, at *3 (citing 15 U.S.C. § 1638(a)).

        According to Plaintiff, because the GAP charge was included in the Contract as part of the

total amount financed rather than in the finance charge, see supra Section III.A.1.b, “the APR listed

on the Contract is incorrect and considerably lower than reality,” Pl.’s Mem. at 10. Likewise,

because Riverside Auto misrepresented the date of the first payment as July 26, 2019, rather than



                                                  16
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 17 of 32



July 16, 2019, the Contract “understat[ed] . . . the APR by about a quarter of a percent since the

terms of credit is actually shorter than disclosed.” Pl.’s Mem. at 12.

        The Court agrees, and finds the Court’s analysis on a motion for default judgment in Alexis

instructive. In that case, the Court concluded that an auto dealer’s failure to include a $1,100.00

bank fee in the sale price, rather than in the finance charge, permitted the defendant to understate the

finance charge. See Alexis, 2018 WL 5456491 at *6. As a result of that violation, the Court noted

that the APR in the contract was also inaccurate: if the defendant “had included the $1,100 bank fee

in the finance charge as required by the TILA,” the contract’s APR “would have risen.” Id.

        The same is true in the case at bar. If Riverside Auto had included the GAP payment in the

finance charge, the Contract’s APR would have risen. Similarly, if the Contract had accurately

represented the date of Plaintiff’s first payment, the actual APR would have been higher.

Accordingly, Plaintiff has established liability on the basis of these allegations as well.

        2.   Retail Installment Sales Financing Act

        The Court next turns to Plaintiff’s claim that Riverside Auto violated RISFA: (1) because

the state statute incorporates the requirements of the federal TILA; (2) because Riverside Auto

forged Plaintiff’s signature on the Contract; (3) that the Contract was not completed as to all

essential provisions; and (4) that Defendant charged an APR that was greater than RISFA’s statutory

ceiling of nineteen percent. According to Plaintiff, these violations “entitle Plaintiff to rescind the

Contract.” Pl.’s Mem. at 12. The Court will address these claims in order.

                a.      RISFA’s Incorporation of TILA’s Requirements

        Plaintiff claims that Riverside Auto violated RISFA because the statute incorporates TILA’s

requirements with respect to retail installment contracts. The Court agrees. As a Connecticut state


                                                   17
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 18 of 32



court explained, “Connecticut’s RISFA, General Statutes § 36a–771(b), requires sellers to comply

with the Connecticut Truth in Lending Act, which in turn incorporates the requirements of the

federal TILA and Regulation Z.”          Freeman v. A Better Way Wholesale Autos, Inc., No.

HHDCV136045900S, 2015 WL 2037943, at *5 n.6 (Conn. Super. Ct. Apr. 1, 2015) (citing General

Statutes §§ 36a–675 et seq.), aff’d, 174 Conn. App. 649 (2017).5

        I have also previously explained that violations of TILA trigger liability under RISFA. See

O’Neill v. Country Motors, II, Inc., No. 15 Civ. 1069 (CSH), 2015 WL 8779594, *10 (D. Conn. Dec.

15, 2015). Because the plaintiffs in that case had alleged that the defendants “violated TILA,” I ruled

that those violations also “constitute[ed] [a] violation of RISFA.” Id. (citations omitted); see also

James, 2018 WL 1582552, at *4 (“A TILA violation of the type present in this case also constitutes

a violation of RISFA. . . . Having adequately alleged that the failure to disclose the cost of the service

contract as part of the finance fee was a TILA violation, therefore, Plaintiffs are also entitled to

default judgment on their RIFSA claim.” (citations omitted)).

        Accordingly, Riverside Auto has violated RISFA for the same reasons discussed in supra

Section III.A.1 in connection with TILA.

                b.      Forgery of Plaintiff’s Signature and Accuracy of the Contract

        Plaintiff next argues that Riverside Auto violated RISFA because the Contract did not

“contain all the agreements of the parties,” and it was not “completed as to all essential provisions,”

in violation of Conn. Gen. Stat. Ann. § 36a-771(a). That provision provides:


        5
            Section 36a-771(b), captioned “General contract requirements,” states: “Every retail
installment contract for the purchase of consumer goods subject to section 36a-774 and this section
shall set forth the information required to be disclosed under sections 36a-675 to 36a-686, inclusive,
and the regulations thereunder, using the form, content and terminology provided therein.” Conn.
Gen. Stat. Ann. § 36a-771(b).

                                                   18
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 19 of 32



                Every retail installment contract shall be in writing, shall contain all
                the agreements of the parties and shall be completed as to all essential
                provisions prior to the signing of the contract by the retail buyer. No
                installment contract shall be signed by the retail buyer when such
                contract contains blank spaces to be filled in except that this
                provision shall not apply to serial number or other identifying marks
                which are not available for description at the time of execution of
                such contract. The retail seller shall deliver to the retail buyer a true
                and complete executed copy of the retail installment contract at the
                time the retail buyer signs such contract.

Conn. Gen. Stat. Ann. § 36a-771(a).

        Plaintiff argues that the Contract did not contain all of the agreements of the Parties and

failed to contain all of the essential terms of the Parties’ agreement because the Contract did not

reference the fact that Plaintiff paid a down payment of $6,500.00—$250.00 more than what the

Contract provides. Pl.’s Mem. at 13. Similarly, Plaintiff claims that the Contract should have

specified that the additional $250.00 was applied to registration costs associated with the transaction

and Plaintiff’s first loan payment. See id.; see also Compl. ¶ 18. According to Plaintiff, the Contract

therefore did not “state all aspects of the parties’ agreement.” Pl.’s Mem. at 13.

        The Court agrees. The Contract did not contain “all of the agreements of the parties” because

it omitted the Parties’ agreement that the down payment was actually $250.00 greater than the

amount specified in the Contract; and that the Parties agreed that the $250.00 would be applied to

registration costs and Plaintiff’s first loan payment. Accordingly, Plaintiff has established Riverside

Auto’s liability with respect to section 36a-771(a) of RISFA.6 See, e.g., O’Neill, 2015 WL 8779594,


        6
           Plaintiff also argues that Riverside Auto’s forgery of Plaintiff’s signature implicates section
36a-771(a) because the Contract was assigned to Sensible “by the time it was finally presented to
Plaintiff.” Pl.’s Mem. at 13. In other words, Plaintiff appears to be making another argument related
to timing: that at the time of the forgery, the Contract did not “contain all the agreements of the
parties” because it included provisions such as the assignment, of which Plaintiff was unaware.
Conn. Gen. Stat. Ann. § 36a-771(a). However, similar to supra Section A.1.d, the timing of the

                                                   19
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 20 of 32



at *8 (“If, as Plaintiffs allege, the Contract failed to contain the requisite key provisions”—e.g., a

failure to include a deferred payment within the schedule of payments, the false inclusion of $400.00

as a down payment, and a failure to accurately itemize the amount financed—“there may have been

a violation of . . . RISFA”).

               c.      Interest Rate Maximum

       Next, Plaintiff claims that Riverside Auto violated Conn. Gen. Stat. Ann. § 36a-772(a)(3)(C)

by charging an APR greater than nineteen percent of the Contract.

       One of RISFA’s mandates is to “limit[] interest rates” that retailers may charge on various

consumer credit transactions, including “on motor vehicle installment loans.” Sikorsky Fin. Credit

Union, Inc. v. Butts, 315 Conn. 433, 449 (2015). For example, a retailer of motor vehicles may not

“charge, contract for, receive or collect a finance charge expressed as an annual percentage rate on

any retail installment contract covering the retail sale of a motor vehicle” that exceeds nineteen

percent for “used motor vehicles of a model designated by the manufacturer by a year more than two

years prior to the year in which the sale is made.” Conn. Gen. Stat. Ann. § 36a-772(a)(3)(C); see

also Alexis, 2018 WL 5456491, at *6 (“Under Connecticut law, the maximum permissible finance

charge for a used car more than two years old, expressed as an annual percentage rate (APR), is

19%.” (citing Conn . Gen. Stat. § 36a-772)).




forgery is not implicated here because it resulted in a “nullity.” Weiss, 2000 WL 347785, at *3.
Rather, before signing the Contract three days later, Plaintiff had access to a document that
theoretically contained “all the agreements of the parties” and was “completed as to all essential
provisions” (even though, as the Court discussed supra, that was not actually the case, but for
reasons unrelated to timing). Conn. Gen. Stat. Ann. § 36a-771(a). Therefore, the Court rejects
Plaintiff’s timing argument for purposes of liability under section 36a-771(a) of RISFA.

                                                 20
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 21 of 32



        Plaintiff claims that Riverside Auto’s failure to accurately calculate the finance charge in the

Contract—for example, by including a $395.00 charge for GAP insurance and a $600.00 charge for

Sensible’s credit services in the amount financed rather than in the finance charge—resulted in the

Contract’s misrepresentation of its APR. According to Plaintiff, “if the finance charges associated

with the transaction [were] allocated correctly, the APR is in excess of 25%.” Pl.’s Mem. at 13.

        The Court agrees. In fact, the Court addressed a similar situation in Alexis. In that case, the

plaintiff established that an auto dealer violated RISFA by including $1,100.00 in the contract’s sale

price, rather than including it in the contract’s finance charge. See Alexis, 2018 WL 5456491 at *6.

The Court ruled that this violated RISFA because the additional charge effectively increased the

APR for the automobile contract “above the maximum statutory rate” if the APR had been properly

calculated. Id. (citing Conn. Gen. Stat. § 36a-772); cf. Velasquez v. Natalino Motors, LLC, No. 08

Civ. 1427 (RNC), 2011 WL 4572060, at *5 (D. Conn. Sept. 30, 2011) (concluding after a bench trial

that the defendant violated RISFA because “[t]he improper characterization of [a] $150 charge for

single interest insurance as part of the amount financed, rather than part of the finance charge,”

increased the transaction’s interest rate above nineteen percent).

        Turning to the case at bar, Plaintiff makes similar allegations regarding the Contract and its

effective interest rate. Plaintiff claims that the Contract is a retail installment sales contract within

the meaning of RISFA. Compl. ¶ 29.7 Additionally, Plaintiff alleges that Riverside Auto violated


        7
          A “retail installment contract” is defined as, “any security agreement, as defined in
subdivision (74) of subsection (a) of section 42a-9-102, made in this state, including one in the form
of a mortgage, conditional sale contract or other instrument evidencing an agreement to pay the retail
purchase price of goods, or any part thereof, in installments over a period of time and pursuant to
which a security interest, as defined in subdivision (35) of subsection (b) of section 42a-1-201, is
retained or taken by the retail seller for the payment of the amount of such retail installment
contract.” Conn. Gen. Stat. Ann. § 36a-770(c)(12).

                                                   21
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 22 of 32



RISFA because the true annual percentage rate associated with the Contract is in excess of nineteen

percent as a result of Riverside Auto’s failure to include the $600.00 price increase and the $395

GAP charge as part of the finance charge. Id. ¶ 30; see also id. ¶¶ 32–34 (additional allegations

regarding Defendant’s violation of RISFA).         Accordingly, the Court finds that Plaintiff has

established Defendant’s liability with respect to section 36a-772(a)(3)(C).

               d.      Rescission

       Plaintiff asserts that he previously demanded from Riverside Auto a rescission of the

Contract, and that he may now “claim a rescission as a remedy for a violation of RISFA.” Pl.’s

Mem. at 13.

       RISFA does not explicitly provide for such a remedy, but in Keyes v. Brown, 155 Conn. 469

(1967), the Connecticut Supreme Court concluded that the statute implicitly provides for a right of

rescission if a “retail installment contract . . . is not completed in conformity” with RISFA’s

mandates. Id. at 475. In other words, the retail installment contract is “voidable at the option of the

retail buyer.” Id.; see also Barco Auto Leasing Corp. v. House, 202 Conn. 106, 113 (1987) (“[T]here

is no question that [parties] are entitled to rescission of the contract as an implied remedy under

RISFA.”); O’Neill, 2015 WL 8779594, at *11 (“A proper remedy for violation of RISFA includes

rescission.”). As this Court has further explained:

               While rescission is ordinarily used as a remedy in fraud actions,
               where a party has executed a contract in reliance on a
               misrepresentation or omission, its availability in RIFSA cases is not
               so constrained; rescission is available even where a RIFSA violation
               is based upon a technical defect under TILA.

James, 2018 WL 1582552, at *5 (citing Tirado v. Ofstein, No. HHDCV054014648S, 2008 WL

902506, at *13 (Conn. Super. Ct. Mar. 14, 2008)).


                                                  22
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 23 of 32



        However, “[a]s a condition precedent to a rescission, the plaintiffs [are] required to allege

and prove that they had restored or offered to restore [the defendant] to its former condition as nearly

as possible.” Keyes, 155 Conn. at 476; see also Bonafide v. Tomun, No. CV065002770S, 2008 WL

5505439, at *2 (Conn. Super. Ct. Dec. 11, 2008) (“It is well established in Connecticut that a

condition precedent to the remedy of rescission is the offer by the party seeking that remedy to

restore the other party to its former condition as nearly as possible.”). “In restoring the parties to

their respective positions prior to the contract, courts generally order the seller to refund the amounts

paid by the buyer for the goods and the buyer to return the goods to the seller.” Barco Auto Leasing

Corp., 202 Conn. at 113 (citation omitted).

        In O’Neill, I previously addressed whether the plaintiffs had alleged a plausible claim for

rescission, albeit on a motion to dismiss. See O’Neill, 2015 WL 8779594, at *11. In that case, the

automobile contract at issue allegedly “failed to contain the requisite key provisions” in violation of

RISFA. On the basis of that statutory violation, I explained:

                Under the UCC, “[r]escission is utilized as a term of art to refer to a
                mutual agreement to discharge contractual duties,” for example when
                one party has materially breached the terms of the contract,
                “cancellation for breach and avoidance on the grounds of infancy or
                fraud.” Black’s Law Dictionary (10th ed. 2014.) If the important
                terms of the Contract were fraudulent or purposefully omitted,
                Plaintiffs have alleged a plausible claim for rescission.

Id.

        The case at bar is similar. Plaintiff claims that the Contract was “not completed in

conformity” with RISFA’s mandates, for the reasons discussed in supra Sections III.A.2.b and

III.A.2.c. Keyes, 155 Conn. at 475. Additionally, although Plaintiff does not explicitly state that he

offered to return the automobile to Riverside Auto, Plaintiff does claim that he demanded from


                                                   23
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 24 of 32



Riverside Auto a rescission of the Contract, and that “Riverside Auto refused to return the amounts

paid by Plaintiff and participating in the deal.” Pl.’s Mem. at 13–14. Plaintiff also asserts that he

“provided notice to Riverside Auto before initiating a lawsuit that is was demanding rescission and

was only met with refusal.” Id. at 14. Accepting Plaintiff’s allegations as true, and construing all

reasonable inferences in his favor, as the Court must, see Au Bon Pain Corp. v. Artect, Inc., 653 F.2d

61, 65 (2d Cir. 1981) (moving party seeking default judgment is entitled to all “reasonable inferences

from the evidence offered”), Plaintiff has established that he “offered to restore” Riverside Auto “to

its former condition as nearly as possible,” Keyes, 155 Conn. at 476. Accordingly, pursuant to

RISFA, Plaintiff’s Contract with Riverside Auto is hereby rescinded.

               e.      Revocation

       Aside from seeking a rescission of the Contract, Plaintiff also seeks an Order from this Court

directing Sensible to release title to Plaintiff so that Plaintiff may sell the vehicle and apply the

proceeds to the judgment in this action. Pl.’s Mem. at 14, 29. According to Plaintiff, “[a]ny

amounts received in excess of the judgment will be remitted to Riverside Auto.” Id. at 14.

       However, Plaintiff in his Brief does not cite to any authorities—statutory, case law, or

otherwise—to support his assertions. Compl. ¶¶ 36–37; Pl.’s Mem. at 14.8 In fact, Plaintiff devotes

only two sentences in his Brief to his request for an Order of this nature.

       In the absence of proper briefing, the Court will not determine whether Plaintiff’s requested

Order is appropriate under the circumstances of this case. See, e.g., Norton v. Michonski, 368 F.


       8
          Additionally, because the remedy of rescission, discussed supra, provides that “courts
generally order the seller to refund the amounts paid by the buyer for the goods and the buyer to
return the goods to the seller,” it is not clear that the implied remedy for RISFA violations that the
Connecticut Supreme Court recognized in Keyes extends to the type of Order that Plaintiff now
seeks. Barco Auto Leasing Corp., 202 Conn. at 113.

                                                 24
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 25 of 32



Supp. 2d 175, 180 n.4 (D. Conn. 2005) (“Defendants offer no law or argument in support of this

assertion. As a result, the Court will not address this bare assertion or attempt to raise arguments not

raised by the parties themselves.”); cf. Probulk Carriers Ltd. v. Peraco Chartering USA LLC, No.

11 Civ. 5686 (RJS), 2012 WL 3095319, at *11 (S.D.N.Y. July 20, 2012) (“[B]ecause [the party]

d[id] not raise this argument in its briefing, the Court will not address it sua sponte.”).

        To be sure, the remedy of revocation—which is distinct from the remedy of rescission,

discussed supra—does permit a buyer to resell goods under circumstances similar to the case at bar.

Revocation, which is codified at section 42a-2-711 of the General Statutes, is a “specific remedy

[that] permit[s] a buyer under proper conditions to force the seller to retake nonconforming goods

even if the buyer has already accepted them.” Conte v. Dwan Lincoln-Mercury, Inc., 172 Conn. 112,

119 (1976). “When a buyer justifiably revokes acceptance, he may cancel and recover so much of

the purchase price as has been paid.” Id. at 120. Additionally, the statute permits a buyer to resell

goods if he or she has properly revoked acceptance of a contract: “On rightful rejection or justifiable

revocation of acceptance a buyer has a security interest in goods in his possession or control for any

payments made on their price and any expenses reasonably incurred in their inspection, receipt,

transportation, care and custody and may hold such goods and resell them in like manner as an

aggrieved seller .” Conn. Gen. Stat. Ann. § 42a-2-711(c).9



        9
         Section 42a-2-608 of the General Statutes lays out the following conditions for the buyer
who seeks to justify revocation of acceptance: “(1) a nonconformity which substantially impairs the
value to the buyer; (2) acceptance (a) with discovery of the defect, if the acceptance is on the
reasonable assumption that the nonconformity will be cured, or (b) without discovery of the defect,
when the acceptance is reasonably induced by the difficulty of the discovery or the seller’s
assurances; (3) revocation within a reasonable time after a nonconformity was discovered or should
have been discovered; and (4) revocation before a substantive change occurs in the condition of the
goods not caused by their own defects.” Id.

                                                  25
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 26 of 32



       Moreover, this Court has previously entered an order permitting an automobile buyer who

properly revoked acceptance to sell a vehicle if the defendant did not satisfy the judgment, in a

comparable ruling on a motion for default judgment. See Sterling, 2011 WL 219697, at *7. In

Sterling, the Court stated:

               Plaintiff’s affidavit also demonstrates that she has properly revoked
               acceptance of the vehicle pursuant to Conn. Gen.Stat. §§ 42a–2–608,
               42a –2–711 and 42a–2–721. Because the Court will award plaintiff
               damages in the form of her down payment, she is not equitably
               entitled to keep the vehicle. Plaintiff is therefore ordered, upon Town
               & Country’s satisfaction of the judgment to return the vehicle to
               Town & Country. Should Town & Country not satisfy the judgment
               within sixty days of the filing of the judgment, unless the parties
               reach a separate agreement, plaintiff will be permitted to sell the car.
               She may keep all proceeds of the sale to satisfy the judgment as well
               as cover any administrative costs incurred in selling the vehicle. Any
               proceeds in excess of the judgment plus administrative costs shall be
               turned over to Town & Country.

Id.

       However, Sterling is distinguishable. In that case, the Court concluded on the basis of the

plaintiff’s submissions that he properly revoked acceptance under Connecticut law. See id.; see also

Hernandez, 2020 WL 2543785, at *11 (granting default judgment on the plaintiff’s revocation claim

because “[the plaintiff’s] well-pleaded allegations establish that he justifiably revoked acceptance

of the Vehicle under Conn. Gen. Stat. § 42a-2-608”). In contrast, in the case at bar, Plaintiff has only

argued that he sought to rescind—rather than revoke—acceptance of the vehicle, and they are

distinct remedies. See Conte, 172 Conn. at 119–20 (“Under the code, a buyer’s revocation of




                                                  26
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 27 of 32



acceptance is a distinct course of action not to be confused with rescission by mutual consent.”). The

Court will therefore not attempt to raise arguments not raised by Plaintiff himself.10

       Accordingly, the Court reserves judgment and takes no present position on Plaintiff’s request

for an Order permitting him to sell the Vehicle. If Plaintiff desires to press that claim, he must file

a supplemental brief supporting it on or before September 16, 2020, failing which the Court will

dismiss that particular claim.

       3.    Connecticut Unfair Practices Claim

       As a final claim, Plaintiff asserts that Riverside Auto violated CUTPA, which “prohibits

unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade

or commerce.” Alexis, 2018 WL 5456491, at *5 (internal quotation marks omitted). To establish

a CUTPA violation, a plaintiff must show that the defendant “engage[d] in unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”




       10
           The Court’s conclusion is further supported by the fact that Plaintiff failed to move for
entry of default judgment on a claim of revocation even though he originally made such an allegation
in his Complaint—that he “retained possession of the Vehicle pursuant to his security interest
pursuant to Conn. Gen. Stat. § 42a –2–711(3).” Compl. ¶ 21. The absence of any briefing that
supports Plaintiff’s request for an Order is therefore even more conspicuous. Additionally, the Court
is further surprised by Plaintiff’s failure to properly brief this issue, given Attorney Blinn’s
familiarity with this area of the law: Attorney Blinn is attorney of record in the overwhelming
majority of the district court cases cited in this Ruling and Order. See Munoz v. JLO Auto., Inc., No.
19 Civ. 1793 (MPS), 2020 WL 4432946 (D. Conn. July 31, 2020); Hernandez v. Apple Auto
Wholesalers of Waterbury LLC, No. 17 Civ. 1857 (VAB), 2020 WL 2543785 (D. Conn. May 18,
2020); Alexis v. PMM Enterprises LLC, No. 17 Civ. 1622 (MPS), 2018 WL 5456491 (D. Conn. Oct.
29, 2018); James v. Lopez Motors, LLC, No. 16 Civ. 835 (VLB), 2018 WL 1582552 (D. Conn. Mar.
31, 2018); O’Neill v. Country Motors, II, Inc., No. 15 Civ. 1069 (CSH), 2015 WL 8779594 (D.
Conn. Dec. 15, 2015); Llaurador-Perez v. Clean Country Cars, Inc., No. 13 Civ. 1333 (JBA), 2014
WL 5780706 (D. Conn. Nov. 5, 2014); Sterling v. Farran & Ezedine, LLC, No. 10 Civ. 1119
(WWE), 2011 WL 219697 (D. Conn. Jan. 20, 2011); Poulin v. Balise Auto Sales, Inc., No. 08 Civ.
1618 (CSH), 2010 WL 1370862 (D. Conn. Apr. 5, 2010), aff’d, 647 F.3d 36 (2d Cir. 2011).

                                                  27
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 28 of 32



Conn. Gen. Stat. Ann. § 42-110b(a). Courts consider the following factors when evaluating whether

a practice is “unfair” under CUTPA:

               (1) whether the practice, without necessarily having been previously
               considered unlawful, offends public policy as it has been established
               by statutes, the common law, or otherwise—whether, in other words,
               it is within at least the penumbra of some common-law, statutory, or
               other established concept of unfairness; (2) whether it is immoral,
               unethical, oppressive, or unscrupulous; (3) whether it causes
               substantial injury to consumers (or competitors or other
               businessmen).

Ulbrich v. Groth, 310 Conn. 375, 472 (2013) (Zarella, J., concurring in part and dissenting in part).

       Plaintiff claims that Riverside Auto’s “statutory violations of TILA invoke the ‘public policy’

prong of an unfair trade practice.” Pl.’s Mem. at 15. The Court agrees. As I have previously

explained, “[p]laintiffs have alleged a facially plausible CUTPA claim on multiple grounds,

including, inter alia, violation of TILA.” O’Neill, 2015 WL 8779594, at *10 (citing Cheshire

Mortgage Serv., Inc. v. Montes, 223 Conn. 80, 105 (1992)). This Court has arrived at that

conclusion in multiple other cases. See, e.g., Alexis, 2018 WL 5456491, at *6 (“[T]he [plaintiffs]

establish that [the defendant] violated CUTPA by violating other state and federal statutes.”); James,

2018 WL 1582552, at *6 (“The Connecticut Supreme Court has held that violations of TILA offend

public policy under CUTPA.”); Velasquez, 2011 WL 4572060, at *5 (“TILA violations are unfair

trade practices in violation of CUTPA. Accordingly, I conclude that [the defendant] has violated

CUTPA with regard to the charge for single interest insurance.” (citation omitted)).

       Accordingly, the Court need not extensively analyze this claim because it is clear that

Defendant’s TILA violations—including its failure to disclose finance charges, and the other

inaccurate information that it included in the Contract—violated CUTPA. See supra Section III.A.1.



                                                 28
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 29 of 32



B.     Damages

       The Court now turns to the second stage of this Ruling: a determination of the amount of

damages. As I recently explained in Verlan Fire Insurance Company v. Conve & Avs, Inc., No. 18

Civ. 1567 (CSH), Memorandum and Order, Doc. 15 (D. Conn. Jan. 28, 2019) (referring case to a

Magistrate Judge for a hearing on the amount to which the plaintiff was entitled in a default

judgment), the question that arises on Plaintiff’s present motion for a default judgment is whether

the Court must conduct a hearing on the recoverable amount of Plaintiff’s damages. See id. at 2.

       Under the Federal Rules of Civil Procedure, “[i]f the plaintiff’s claim is for a sum certain or

a sum that can be made certain by computation, the clerk . . . must enter judgment for that amount

and costs against a defendant.” Fed. R. Civ. P. 55(b)(1). But, “[i]n all other cases, the party must

apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). In ruling on a motion for default

judgment, “[t]he court may conduct hearings or make referrals . . . when, to enter or effectuate

judgment, it needs to . . . determine the amount of damages.” Fed. R. Civ. P. 55(b)(2)(B).

       The Second Circuit has stated that, under Rule 55(b)(2), “a hearing is not necessary when the

district court relies upon detailed affidavits and documentary evidence, supplemented by the District

Judge’s personal knowledge of the record to calculate a damage award.” House v. Kent Worldwide

Mach. Works, Inc., 359 F. App’x 206, 207 (2d Cir. 2010) (citing Transatlantic Marine Claims

Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997)).

Further, a district court has “wide discretion in determining whether it is ‘necessary and proper’ to

hold an inquest on damages.” Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993).

       Even so, this Court in Rodriguez concluded that an evidentiary hearing was necessary on the

question of damages. In that case, the plaintiff brought analogous TILA and CUTPA claims arising


                                                  29
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 30 of 32



out of the plaintiff’s entrance into a credit transaction with an auto sales company. Rodriguez, 477

F. Supp. 2d at 479. The defendant failed to timely appear, answer, or otherwise respond to the

complaint; thereafter, default was entered; and, the plaintiff filed a motion for default judgment. See

id. After determining that the plaintiff had established liability with respect to the three counts in

the complaint, the Court granted the plaintiff’s motion and entered judgment in his favor. See id.

at 481. However, on the question of damages, the Court referred the action to a Magistrate Judge

for a hearing on damages, attorney’s fees, and costs, after making the following observations:

                While the Truth in Lending Act . . . provide[s] for awards of statutory
                damages, [TILA] and the CUTPA also provide for awards of actual
                damages. Moreover, even the award of statutory damages requires
                some factual findings in these circumstances (in the case of the Truth
                in Lending Act, determination of the amount of any finance charge in
                connection with the transaction, see 15 U.S.C. § 1640(a)(2).

Id.

        The auto sales company in Rodriguez is similar to Riverside Auto in the case at bar.

Riverside Auto, despite its default in answering the Complaint, is not bound by Plaintiff’s calculation

of the amount of damages ascribable to its conduct. Nor is the Court, for that matter. See Chance,

2017 WL 5515951, at *2 (“A court may not ‘just accept [a plaintiff’s] statement of the damages,’

even in a default judgment.” (quoting Transatlantic Marine Claims Agency, Inc. v. Ace Shipping

Corp., Div. of Ace Young Inc., 109 F.3d 105, 111 (2d Cir. 1997))). While the effect of an entry of

default “is to establish the liability of the defaulting party as the basis for default judgment” so that

“[a]fter defaulting a party has no right to dispute the issue of liability,” “[a] party who defaults by

failing to plead or defend does not admit the allegations in the claim as to the amount of damages.

10 Moore’s Federal Practice, § 55.32[1] [a], [c] (3d ed. 2007) “The claimant must establish the



                                                   30
         Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 31 of 32



amount of damages, and the defaulting party is entitled to be heard.” Id.; Hosking v. New World

Mortg., Inc., 570 F. App’x 28, 31 (2d Cir. 2014) (“Before granting a damages award on a default

judgment, the district court must ensure that the plaintiff has established the amount of damages to

a ‘reasonable certainty.’” (quoting Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183 F.3d 151, 155

(2d Cir.1999))).

        Therefore, although the Court GRANTS Plaintiff’s motion for default judgment with respect

to liability, there must still be a hearing in this case on the amount to which Plaintiff is entitled, and

the Court ORDERS that a hearing be referred to and conducted by a United States Magistrate Judge

of the Court. See Smith v. Am. Fed’n of State, Cty. & Mun. Employees, AFL-CIO, No. 05 Civ. 829

(JBA), 2008 WL 11480814, at *4–5 (D. Conn. Mar. 10, 2008) (granting the plaintiff’s motion for

default judgment and referring the case to a magistrate judge for a damages hearing); cf.

Transatlantic Marine Claims Agency, 109 F.3d at 111 (remanding to the district court to establish

damages with reasonable certainty, but noting that any action by the district court would “in no way

undermine the validity of the default judgment on the issue of liability”).

                                        IV.    CONCLUSION

        The Court makes the following Ruling and Order:

        1.      Plaintiff’s motion for default judgment [Doc. 10] is GRANTED with respect to the

issue of liability.

        2.     This case is hereby REFERRED to a United States Magistrate Judge to conduct a

hearing on the issue of the amount of damages. The Clerk is directed to make the necessary

appointment; a separate Order of Referral of this Court will issue in that regard.




                                                   31
        Case 3:20-cv-00284-CSH Document 11 Filed 08/22/20 Page 32 of 32



       3.     Plaintiff’s motion for an Order from this Court directing Sensible to release title is

DENIED WITHOUT PREJUDICE to refiling with adequate briefing.                       Plaintiff may file

supplemental briefing regarding this form of relief by September 16, 2020.

       4.     It is further ORDERED that the Court shall retain jurisdiction over the Parties and the

subject matter jurisdiction for purposes of interpreting and enforcing the default judgment entered

against Riverside Auto, as well as the other terms and provisions of this Ruling and Order. See, e.g.,

Carney v. Beracha, No. 12 Civ. 180 (SRU), 2016 WL 10254460, at *4 (D. Conn. July 22, 2016)

(concluding, in an order on a motion for entry of default judgment, that the Court would “retain

jurisdiction to, among other things, interpret and enforce the terms and provisions of th[e] Order”);

Furnished Quarters, LLC v. Wright, No. 12 Civ. 1163 (VLB), 2013 WL 12290835, at *3 (D. Conn.

Apr. 26, 2013) (ordering that the Court would “retain jurisdiction over the parties and the subject

matter of this litigation for purposes of interpretation and enforcement of the Default Judgment and

Permanent Injunction Order”).

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              August 22, 2020


                                                      /s/ Charles S. Haight, Jr.
                                                      CHARLES S. HAIGHT, JR.
                                                      Senior United States District Judge




                                                 32
